TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-03-00588-CV


In re Hunter Industries, Ltd.






ORIGINAL PROCEEDING FROM HAYS COUNTY



M E M O R A N D U M   O P I N I O N


	The petition for writ of mandamus filed by  Relator Hunter Industries, Ltd. is denied;
the contemporaneous emergency motion for temporary relief is overruled.


  
					Mack Kidd, Justice
Before Justices Kidd, Patterson and Puryear
Justice Patterson dissents from overruling the request for emergency relief and joins in the denial of
mandamus relief.

Filed:   October 10, 2003